Exhibit 10.6

 

First Amendment

to the

Opportunity Bank of Montana

Salary Continuation Agreement

For

Chantelle Nash

 

This First Amendment is adopted this 11th day of October, 2018 by Opportunity
Bank of Montana located in Helena, Montana (the “Bank”).

 

The Bank and Chantelle Nash (the “Executive”) executed the Salary Continuation
Agreement effective as of November 1, 2014 (the “Agreement”).

 

The undersigned hereby amends the Agreement for the purpose of increasing the
benefits provided therein. Therefore, the following changes shall be made:

 

Section 2.1 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.1. Normal Retirement Benefit. Upon Separation from Service after Normal
Retirement Age, the Employer shall pay the Executive an annual benefit in the
amount of Fifty-Three Thousand Five Hundred Dollars ($53,500) in lieu of any
other benefit hereunder. The annual benefit will be paid in equal monthly
installments commencing the month following Separation from Service and
continuing until the Executive’s death.

 

IN WITNESS OF THE ABOVE, the Bank hereby consents to this First Amendment.

 

Opportunity Bank of Montana

 

 

By:       /s/ Peter J. Johnson

 

Title:    President and Chief Executive Officer

 

 

Acknowledged:

 

 

/s/ Chantelle Nash

Chantelle Nash